Filed 6/15/22 P. v. Fielder CA2/8
Opinion following transfer from Supreme Court
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE,                                                       B305966

         Plaintiff and Respondent,                                (Los Angeles County
                                                                  Super. Ct. No. GA051505)
         v.

ROBERT FIELDER, JR.,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County. Teri Schwartz, Judge. Affirmed.

     David Y. Stanley, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Xavier Becerra and Rob Bonta, Attorneys General, Lance
E. Winters, Chief Assistant Attorney General, Susan Sullivan
Pithey, Assistant Attorney General, Charles S. Lee, Noah P. Hill
and Heidi Salerno, Deputy Attorneys General, for Plaintiff and
Respondent.
                    __________________________
      Robert Fielder appealed the trial court’s summary denial of
his petition for resentencing on his second degree murder
conviction pursuant to Penal Code section 1170.95,1 a provision
added by Senate Bill No. 1437 (2017–2018 Reg. Sess.) (Stats.
2018, ch. 1015) (Senate Bill 1437). On January 19, 2021, we
affirmed the denial of his petition. On April 27, 2022, the
California Supreme Court remanded our decision with directions
to vacate and reconsider it in light of People v. Lewis (2021)
11 Cal.5th 952 (Lewis). We now vacate our prior decision and
rule anew. We affirm the trial court’s denial of appellant’s
resentencing petition.

                          BACKGROUND
       In 2015, Fielder pled guilty to the second degree murder of
Elvia Romero and was sentenced to 15 years to life. (§ 187,
subd. (b)(1); § 186.22, subd. (b)(1).) He filed a section 1170.95
form petition on February 6, 2020, declaring he was neither a
direct aider and abettor in the murder nor a major participant
who acted with reckless indifference to human life. He failed to
check a box stating he was not the actual killer.
       Fielder attached two letters to his petition. One was a 2005
letter written by a deputy district attorney requesting secure
housing for him. In it, she explained Fielder “admitted he shot
Elvia Romero” at the direction of fellow gang members. Romero
died of a heart attack after being shot in the hip and leg. Fielder
testified against a co-defendant in a separate trial.




1
      Undesignated statutory citations refer to the Penal Code.




                                2
       The second letter was stamped received by the Board of
Parole Hearings on September 14, 2016. It was written by one of
the two detectives assigned to Fielder’s case. She explained the
circumstances leading up to the shooting, and said the victim
“Elvia [Romero] grabbed on to Fielder and he fired a shot which
entered her knee.” She died of a heart attack she suffered during
the shooting. The detective said during Fielder’s plea proffer, “he
admitted shooting Elvia Romero” and agreed to testify truthfully
at his co-defendant’s trial. According to the detective, he did, in
fact, testify truthfully at that trial.
       The trial court denied Fielder’s section 1170.95 petition
without appointing counsel or holding a hearing. It explained:
“On January 31, 2015, [Fielder] entered a plea of guilty for the
second degree murder of Elvia Romero as part of an agreed upon
disposition with the prosecution. He admitted shooting the
victim in a later trial of his co-defendant. [¶] [Fielder] has not
demonstrated eligibility for relief pursuant to [section 1170.95,
subd. (c)], because he has not made a prima facie showing that he
falls within the provisions of the statute.”

                           DISCUSSION
       Effective January 1, 2019, Senate Bill 1437was enacted to
amend “the felony murder rule and the natural and probable
consequences doctrine, as it relates to murder, to ensure that
murder liability is not imposed on a person who is not the actual
killer, did not act with the intent to kill, or was not a major
participant in the underlying felony who acted with reckless
indifference to human life.’ (Stats. 2018, ch. 1015, § 1, subd. (f).)”
(People v. Gentile (2020) 10 Cal.5th 830, 842.)




                                  3
       Section 1170.95 creates a multi-step procedure by which a
defendant may petition for resentencing pursuant to Senate
Bill 1437. A defendant may petition for resentencing if he or she
was “convicted of felony murder or murder under a natural and
probable consequences doctrine” and the following conditions are
met: “(1) A complaint, information, or indictment was filed
against the petitioner that allowed the prosecution to proceed
under a theory of felony murder, murder under the natural and
probable consequences doctrine or other theory under which
malice is imputed to a person based solely on that person’s
participation in a crime, or attempted murder under the natural
and probable consequences doctrine. [¶] (2) The petitioner was
convicted of murder, attempted murder, or manslaughter
following a trial or accepted a plea offer in lieu of a trial at which
the petitioner could have been convicted of murder or attempted
murder. [¶] (3) The petitioner could not presently be convicted of
murder or attempted murder because of changes to Section 188
or 189 made effective January 1, 2019.” (§1170.95, subd. (a).)
       Under section 1170.95, subdivision (b), the petition must
include: a declaration from the petitioner that he or she is
eligible for relief under the statute, the superior court’s case
number and year of conviction, and a statement as to whether the
petitioner requests appointment of counsel. (§ 1170.95, subd.
(b)(1).) If any of the required information is missing and cannot
be readily ascertained by the court, the court may deny the
petition without prejudice to the filing of another petition.
(§ 1170.95, subd. (b)(2).)
       Section 1170.95, subdivision (c) sets forth the procedure
once the defendant files a complete petition: “Within 60 days
after service of a petition that meets the requirements set forth in




                                  4
subdivision (b), the prosecutor shall file and serve a response.
The petitioner may file and serve a reply within 30 days after the
prosecutor’s response is served. These deadlines shall be
extended for good cause. After the parties have had an
opportunity to submit briefings, the court shall hold a hearing to
determine whether the petitioner has made a prima facie case for
relief. If the petitioner makes a prima facie showing that the
petitioner is entitled to relief, the court shall issue an order to
show cause. If the court declines to make an order to show cause,
it shall provide a statement fully setting forth its reasons for
doing so.” (§1170.95, subd. (c).)
       Should the court issue an order to show cause, it must hold
a hearing to determine whether to vacate the murder conviction.
(§ 1170.95, subd. (d)(1).) If the court vacates the murder
conviction, the court must resentence the defendant on the
remaining counts, or if no target offense was charged, “the
petitioner’s [murder] conviction shall be redesignated as the
target offense or underlying felony for resentencing purposes.”
(§ 1170.95, subds. (d)(3), (e).)
       The trial court’s decision-making authority at the prima
facie stage is limited to readily ascertainable facts from the
record, rather than factfinding involving the weighing of evidence
or the exercise of discretion (such as determining whether the
petitioner showed reckless indifference to human life in the
commission of the crime). A denial of a petition at the prima
facie stage is permissible only “ ‘if the record including the court’s
own documents, “contain[s] facts refuting the allegations made in
the petition.” ’ ” (Lewis, supra, 11 Cal.5th at p. 971.)




                                  5
       In Lewis, our Supreme Court held the statutory language
and legislative intent of section 1170.95 make clear that a
petitioner is entitled to the appointment of counsel upon the
filing of a facially sufficient petition. The Court continued:
“[O]nly after the appointment of counsel and the opportunity for
briefing may the superior court consider the record of conviction
to determine whether ‘the petitioner makes a prima facie
showing that he or she is entitled to relief.’ ” (Lewis, supra,
11 Cal.5th at p. 957.) The Court held that where a trial court
considered the record of conviction without first appointing
counsel and summarily denies the petition, the cause must be
remanded “to the Court of Appeal for an evaluation of prejudice
under [People v. Watson (1956) 46 Cal.2d 818] in the first
instance” to determine whether the court erred in failing to
appoint counsel. (Lewis, at p. 958.) Under the Watson standard,
to establish reversible error a defendant must demonstrate there
is a reasonable probability that in the absence of the error he
would have obtained a more favorable result. (Lewis, at p. 974.)
       Here the trial court erred in failing to appoint counsel for
appellant after he filed his facially sufficient petition. However,
as discussed below, we find the trial court’s error harmless under
Watson because the exhibits appellant attached to his petition
establish he was the actual killer.
       Fielder contends the trial court improperly engaged in
judicial factfinding at the prima facie stage by considering his
testimony from the co-defendant’s trial, which was not part of his
record of conviction. (Lewis, supra, 11 Cal.5th at p. 971 [court
may not engage in factfinding at prima facie stage of section
1170.95 review].) We disagree. There is no indication the trial
court actually reviewed or considered any records from the




                                 6
separate trial or engaged in any judicial factfinding. Instead, in
the 2005 letter Fielder submitted with his petition, the deputy
district attorney explained Fielder admitted he shot Romero and
agreed to testify truthfully at his co-defendant’s trial, which he
did. From this, the trial court could have inferred his “truthful”
testimony included his admission he shot Romero without
examining the trial transcript from the co-defendant’s trial.
       If Fielder is suggesting the trial court erred in considering
these letters, he invited the error by submitting them as part of
his petition. As exhibits attached to Fielder’s petition, we
presume Fielder adopted the facts set forth in the letters as true.
Fielder cannot now claim the court was barred from considering
exhibits he submitted to support his prima facie case for
resentencing. (See People v. Flinner (2020) 10 Cal.5th 686, 723
[defendant “cannot claim error in admission of evidence he
elicited”].)
       Nor does Fielder contend the factual statements in the
letters were inaccurate. He argues a factual dispute exists
because the letters stated Romero died of a heart attack during
the shooting, not from the gunshot wounds he inflicted. He does
not explain how that demonstrates he lacked the intent to kill or
transforms the basis for his plea into either felony murder or
aiding and abetting on a natural and probable consequences
theory of murder eliminated by Senate Bill 1437. He is simply
urging the court to relitigate the causation element of the murder
case against him. We find nothing in Senate Bill 1437 that offers
or intends to offer a new trial on the issue of causation where, as
here, petitioner admits he is the actual shooter.




                                 7
                        DISPOSITION
     The order is affirmed.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                      STRATTON, P. J.
We concur:




             GRIMES, J.




             WILEY, J.




                           8